DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This action is in response to Applicant’s amendment of 1/29/2021, which is entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings were received on 2/29/2021.  These drawings are acceptable.

Specification
Applicant’s arguments and amendments, see page 7, filed 1/29/2021, with respect to objections to the specification have been fully considered and are persuasive.  The objections of 11/25/2020 have been withdrawn. 

Claim Rejections - 35 USC § 112, second para.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 and 17 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 17, and 24 the added limitation of “defining only acute angles with the outermost peripheral wall” is ambiguous and therefore indefinite because the other structure with which the outermost peripheral wall has only acute angles cannot be determined either in the claim language or with reference to the drawings or specification. The limitation could refer to a) the acute angle between the vertical peripheral wall and the outside of the blower outlet as shown in the annotated plan view of Fig. 1, below. The limitation could also refer to b) the acute angle between the height of the scroll and the top of the blower outlet as shown in annotated Fig. 4, below.  Examiner notes that in Fig. 2 of present invention, some angles between the peripheral wall and the blower outlet are not acute. Claims 2 – 6 and 18 – 23 are rejected for depending from rejected claims.

    PNG
    media_image1.png
    546
    525
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    615
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112 fourth para.
Applicant’s arguments and amendments, see page 7, filed 1/29/2021, with respect to the rejection of claim 23 under 112/4 have been fully considered and are persuasive.  The rejection of 11/25/2020 has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 – 6 and 17 – 24 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Burnbaum (US 3,434,653) (hereinafter “Burnbaum”). The specification and drawings of Burnbaum show all of the elements recited in claims 1 – 6 and 17 – 24 of this application.
Regarding claim 1, to the extent the claim can be understood given the indefiniteness rejection above, Burnbaum shows a blower wheel (16, 18) capable of generating a fluid flow (functional limitation that blower wheels can implicitly perform); a scroll (made up of halves 30 and 42 in the figures), the scroll comprising an outermost peripheral wall defining a height of the scroll (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations); an intake wall extending inward from the peripheral wall over the top of the blower wheel to an intake periphery defining an intake aperture through which air enters the scroll (see annotated Fig. 3 below, although Fig. 3 shows the peripheral wall over the bottom of the blower wheel, not over the top, the particular orientation of the structure is not a patentable distinction between the instant application and the reference because the structure and the function of the present invention and the Burnbaum reference is the same whether they are in the elevation view of annotated Fig. 1 above and plan views of Fig. 2 and 4, which correspond to the acute angles of Figs. 4 and 1 of the instant application as annotated above).

    PNG
    media_image3.png
    545
    837
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    547
    694
    media_image4.png
    Greyscale

Regarding claim 2, Burnbaum further shows the blower wheel (16, 18) defining a rotational axis (shaft 14 in Fig. 3) and the height of the scroll and the height of the discharge outlet measured parallel to the rotational axis and the height of the discharge outlet does not extend beyond the height of the scroll (as seen in annotated Fig. 1, above).
Regarding claim 3, Burnbaum further shows the blower outlet (32) is partially defined by a straight scroll sidewall (Figs. 1 and 2) and a rounded top wall defining an apex of the blower outlet (Figs. 1, 2, and 4 show the top wall of the blower outlet is at least partially rounded).
Regarding claim 4, Burnbaum further shows the scroll height is measured between a bottom of the scroll and the apex of the blower outlet (measuring the height is a functional limitation, and if measured in that way, Burnbaum would continue to meet the height relationships of claim 1).
Regarding claim 5, Burnbaum further shows the blower outlet height is measured between a bottom of the scroll (construed as the top in the orientation of Burnbaum in Fig. 3 as described in para. 10 above) and the intake wall (measuring the height is a functional limitation, and if measured that way, Burnbaum would continue to meet the height relationships claimed).
Regarding claim 6, Burnbaum further shows a motor plate (24, col. 1 lines 58 – 60) adjacent to a bottom of the scroll (top of the scroll, annotated Fig. 3).
Regarding claim 17, to the extent the claim can be understood given the indefiniteness rejection above, Burnbaum shows a housing (66); a blower wheel (16, 18) capable of generating a fluid flow (functional limitation that blower wheels can implicitly perform); a scroll comprising: an outermost peripheral wall defining a height of the scroll (see annotated Fig. 1 above, the capitalized annotations denoting claim limitations), an intake wall extending inward from the peripheral wall over the top of the blower wheel to an intake periphery defining an intake aperture through which air enters the scroll (see annotated Fig. 3 above, although Fig. 3 shows the peripheral wall over the bottom of the blower wheel, not over the top, the particular orientation of the structure is not a patentable distinction between the instant application and the reference because the structure and the function of the present invention and the Burnbaum reference is the same whether they are in the orientation as shown in the elevation view of annotated Fig. 1 above and plan views of Fig. 2 and 4, which correspond to the acute angles of Figs. 4 and 1 of the instant application as annotated above).
Regarding claim 18, Burnbaum further shows the blower wheel (16, 18) defining a rotational axis (shaft 14 in Fig. 3) and the height of the scroll and the height of the discharge outlet measured parallel to the rotational axis and the height of the discharge outlet does not extend beyond the height of the scroll (as seen in annotated Fig. 1, above).
Regarding claim 19, Burnbaum further shows the blower outlet (32) is partially defined by a straight scroll sidewall (Figs. 1 and 2) and a rounded top wall defining an apex of the blower outlet (Figs. 1, 2, and 4 show the top wall of the blower outlet is at least partially rounded).
Regarding claim 20, Burnbaum further shows the scroll height is measured between a bottom of the scroll and the apex of the blower outlet (measuring the height is a functional limitation, and if measured in that way, Burnbaum would continue to meet the height relationships of claim 1).
Regarding claim 21, Burnbaum further shows the blower outlet height is measured between a bottom of the scroll (construed as the top in the orientation of Burnbaum in Fig. 3 as described in para. 16 above) and the intake wall (measuring the height is a functional limitation, and if measured that way, Burnbaum would continue to meet the height relationships claimed).
Regarding claim 22, Burnbaum further shows a motor plate (24) adjacent to a bottom of the scroll (top of the scroll in Fig. 3).
Regarding claim 23, Burnbaum further shows a motor (10) secured to the motor plate (24 by bolts 28 in Fig. 3).
Regarding claim 24, to the extent the claim can be understood given the indefiniteness rejection above, Burnbaum shows a housing (66); a blower wheel (16, 18) capable of generating a fluid flow (functional limitation that blower wheels can implicitly perform); a scroll comprising: an outermost peripheral wall defining a height of the scroll (see annotated Fig. 1 above, the capitalized annotations denoting claim limitations), an intake wall extending inward from the peripheral wall over the top of the blower wheel to an intake periphery defining an intake aperture through which air enters the scroll (see annotated Fig. 3 above, although Fig. 3 shows the peripheral wall over the bottom of the blower wheel, not over the top, the particular orientation of the structure is not a patentable distinction between the instant application and the reference because the structure and the function of the present invention and the Burnbaum reference is the same whether they are in the orientation as shown in the drawings or whether they are rotated by 180 degrees); a rounded blower outlet (32) defined in the scroll (the hatched cross section of Fig. 4 shows the outlet 32 is defined elevation view of annotated Fig. 1 above and plan views of Fig. 2 and 4, which correspond to the acute angles of Figs. 4 and 1 of the instant application as annotated above).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 6 and 17 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746